— Proceeding pursuant to CPLR article 78 in the nature of prohibition to bar the respondents from proceeding with the trial in an action entitled People v Kisina, pending in the Supreme Court, Queens County, under Indictment No. 1914/2003.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements, for the reasons stated in Matter of Kimyagarova v Spitzer (16 AD3d 507 [2005] [decided herewith]). H. Miller, J.P., Adams, Goldstein and Spolzino, JJ., concur.